        Case 3:18-cv-02615-AGT Document 222 Filed 04/13/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: April 13, 2021           Time: 9:02 am – 12:51 pm      Judge: ALEX G. TSE
 Case No.: 18-cv-02615-AGT      Case Name: Botta v. PricewaterhouseCoopers LLP

Attorneys for Plaintiff: Alex Cabeceiras and Ingrid Evans
Attorneys for Defendant: John Hueston and Moez Kaba

 Deputy Clerk: Stephen Ybarra                       Court Reporter: Debra Pas


                                      PROCEEDINGS

CLOSING ARGUMENTS – held via Zoom video conference.


Notes: The Court hears closing arguments; as well as rebuttal. Discussion held regarding
Court’s questions. Court delivers final remarks. The matter is submitted.
